DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 28 October 2021 for the application filed 23 April 2019 which claims priority to PRO 62/664,417 filed 30 April 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wobben (US 6,293,491) in view of Brotherton-Ratcliffe et al. (US 2016/0311529).
- Regarding Claim 1. Wobben discloses vertical take-off and landing (VTOL) aircraft (10, fig. 1-2) comprising: 
a fuselage (16) which includes a cabin section (fig. 1 and 2 illustrate the cabin section with seating), the fuselage (16) having a center of gravity (CG) and defining mutually orthogonal X-, Y- 
rotorless port and starboard aerodynamic wings (12, fig. 1 and 2 illustrate the wings sans rotors) extending laterally outwardly from port and starboard sides of the fuselage (16, fig. 1 illustrates the wings extending laterally from the port/starboard sides of the fuselage), respectively; 
port and starboard rotor pods (28a/d) positioned at terminal ends of the rotorless port and starboard aerodynamic wings (12, fig. 1 illustrates the rotor pods at the terminal ends of the rotorless wings), respectively, wherein the port and starboard rotor pods (28a/d) are respectively aligned with port and starboard lateral planes parallel to but spaced laterally from a central plane established by the XZ axes (as illustrated in fig. 1-2, the rotor pods are spaced laterally from and parallel to the central plane established by the XZ axes); 
single port (28d) and starboard (28a) rotor columns (26a-d and 26m-p) each comprised of an even number of positionally mirror imaged port and starboard side rotors (fig. 1 illustrates the port and starboard side rotors as mirror images and illustrates four rotors on each side) positionally aligned within the port and starboard rotor pods (fig. 1 illustrates the rotors aligned with the port and starboard side rotor pods 28a/d) such that the port and starboard side rotors respectively forming each of the single port and starboard rotor columns is aligned with the respective port and starboard lateral planes so as to be parallel to but spaced laterally from the central plane established by the XZ axes (fig. 1 illustrates the parallel but spaced laterally configuration).  Wobben does not disclose an even number of fuselage rotors positioned along the longitudinal centerline roll axis of the fuselage, and wherein one-half of the side rotors rotate in opposite directions about an axis parallel to the Z-axis, and the other half rotate in a counter direction relative thereto.

    PNG
    media_image1.png
    587
    736
    media_image1.png
    Greyscale
However, Brotherton-Ratcliffe discloses a similar VTOL aircraft (fig. 1-6, “VTOL aircraft” [abstract]) comprising an even number of fuselage rotors (see annotated fig. 6, there are 6 dual rotor pods aft and 8 dual rotor pods forward allowing for a total of 28 rotors within the fuselage) positioned along the longitudinal centerline roll axis of the fuselage (fig. 6 illustrates the rotors positioned along the longitudinal centerline roll axis), and wherein one-half of the side rotors rotate in opposite directions about an axis parallel to the Z-axis, and the other half rotate in a counter direction relative thereto (see annotated fig. 6, the side rotors of Brotherton-Ratcliffe are counter rotating, “two counter-rotating multi-bladed propellers” [0043], allowing for half to rotate one direction and the other half to counter that rotation).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Wobben to incorporate the fuselage rotors and counter-rotating multi-bladed propellers of Brotherton-Ratcliffe to allow for the aircraft of Wobben to be constructed modularly for ease of maintenance and lowered operating and maintenance related costs.
- Regarding Claim 5. Wobben as modified discloses the VTOL aircraft according to claim 1, further comprising at least one propulsive rotor (20a/b) to provide thrust along the X-axis of the fuselage (16, “thrust rotors” [abstract]).
- Regarding Claim 6. Wobben as modified discloses the VTOL aircraft according to claim 1, further comprising port and starboard propulsive rotors (20a/b) each providing thrust along the X-axis of the fuselage (“thrust rotors” [abstract], fig. 1 illustrates the rotors as port and starboard side rotors).

- Regarding Claim 9. Wobben as modified discloses the VTOL aircraft according to claim 8, wherein the fuselage rotors (20a/b) are located aft of the CG of the aircraft (fig. 1-2 illustrates the thrust rotors at the end of the aircraft requiring them to be aft of the CG).
- Regarding Claim 10. Wobben as modified discloses the VTOL aircraft according to claim 1, wherein the side rotors (26a-d and 26m-p) comprise positionally mirrored image pairs of port and starboard side rotors (fig. 1 illustrates the mirror imaged pairs of port and starboard side rotors 26a/m 26b/n 26c/o 26d/p).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wobben as modified in further view of Bernhardt (US 2018/0257772).
- Regarding Claim 7. Wobben as modified discloses the VTOL aircraft according to claim 1, but does not disclose the aircraft further comprising ruddervators at an aft portion of the fuselage.
However, Bernhardt discloses a similar VTOL aircraft (10, “vertical takeoff/landing capability” [0001],  fig. 6) further comprising ruddervators (44a/b, “ruddervator” [0037]) at an aft portion of a fuselage (fig. 6 illustrates the ruddervators at the aft portion of the fuselage).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Wobben as modified to incorporate the ruddervators of Bernhardt to ensure proper maneuverability of the aircraft in all phases of flight for pitch/yaw control of the aircraft as disclosed by Bernhardt as Wobben as modified discloses no additional control surfaces outside of the wings.
Response to Arguments
Applicant’s arguments, see pages 4-9, filed 28 October 2021 with respect to claims 1 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                       8 November 2021